NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

JESSIE MACK, JR.,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D20-1104
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 23, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Melissa Polo,
Judge.



PER CURIAM.

             Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); Hall v. State,

821 So. 2d 1154 (Fla. 2d DCA 2002); Williams v. State, 898 So. 2d 966 (Fla. 3d DCA

2005).



KELLY, ATKINSON, and SMITH, JJ., Concur.